IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                          Assigned on Briefs January 4, 2011

                      TRECIA GAYLE WATSON v.
                 BRADLEY COUNTY SCHOOL BOARD, ET AL.

                  Appeal from the Circuit Court for Bradley County
                     No. V-08-908     Michael J. Sharp, Judge


                No. E2010-00964-COA-R3-CV - Filed January 28, 2011


Trecia Gayle Watson (“Plaintiff”) formerly was employed as a teacher with the Bradley
County School System. In 2002, Bob Taylor (“Taylor”), the Director of Schools for the
Bradley County School System, instituted disciplinary charges against Plaintiff seeking to
have her employment terminated. Plaintiff voluntarily resigned prior to completion of the
disciplinary proceedings. In 2007, pursuant to a grand jury subpoena from the criminal court
in Whitfield County, Georgia, Taylor sent all information pertaining to the disciplinary
charges and other information in Plaintiff’s personnel file to the criminal court. Plaintiff,
proceeding pro se, sued for defamation and filed suit against Taylor, the Bradley County
School Board (the “School Board”), and various other defendants. All of the defendants
filed a motion for summary judgment and, thereafter, sought various forms of sanctions
against Plaintiff for numerous alleged violations of Tenn. R. Civ. P. 11. The Trial Court
expressly declined to Rule on the motion for Rule 11 sanctions, providing instead for this
Court to dispose of the defendants’ Motion for Rule 11 sanctions if Plaintiff appealed. The
Trial Court then granted the defendants’ motion for summary judgment. Plaintiff appeals.
We conclude that because the Trial Court has yet to rule on the defendants’ motion for Rule
11 sanctions, there is no final judgment. Accordingly, we dismiss the appeal and remand this
case for further proceedings consistent with this Opinion.

     Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed; Case Remanded

D. M ICHAEL S WINEY, J., delivered the opinion of the court, in which H ERSCHEL P. F RANKS,
P.J., and J OHN W. M CC LARTY, J., joined.

Trecia Gayle Watson, pro se Appellant.

Lance W. Parr, Athens, Tennessee, for the Appellees, Bradley County School Board, Bob
Taylor, Charlene Cofer, and Joy Yates.
                                         OPINION

                                        Background

               Plaintiff was employed as a tenured teacher with the Bradley County School
System from 1978 until 2002. Plaintiff taught at Blue Springs Elementary School. At the
time Plaintiff’s employment ended, Taylor was the Director of Schools, Charlene Cofer
(“Cofer”) was the Principal at Blue Springs Elementary, and Joy Yates (“Yates”) was an
administrator.

              In 2002, Plaintiff was formally charged with “neglect of duty, insubordination,
inefficiency, conduct unbecoming a member of the teaching profession (unprofessional
conduct), and incompetence.” According to the charges made against Plaintiff:

                      On at least four occasions this previous school year, and
              in years prior, [Plaintiff] has been reprimanded for screaming at
              the students in her class. In addition, [Plaintiff] has been
              counseled repeatedly concerning her relationship to the parents
              in her class, the last event occurring on or about April 25, 2002.
              Moreover, [Plaintiff] has deliberately ignored a direct order of
              her principal to stop the practice of the children in her class
              writing papers regarding the behavior of other students in the
              class. Additionally, [Plaintiff] has been counseled against
              giving advice to students to stop having their parents call the
              school administration and/or the central office regarding
              significant events in the classroom.

                     On at least two occasions [Plaintiff] was advised against
              putting kids in a corner with their backs to the class and the
              teacher as a disciplinary sanction. Subsequent to each of these
              events, the principal noticed that [Plaintiff] continued this
              practice in blatant defiance of a direct order given to her by her
              principal.

                     On October 8, 2001, it was discovered that [Plaintiff] had
              assigned grades to each of the students in her room which placed
              them on the honor roll. After an examination of this procedure
              by the principal of the school and the director of schools, the
              grades were changed to accurately reflect each student’s work.



                                             -2-
              For this infraction, [Plaintiff] was placed on suspension for two
              days without pay.

                     In the area of instruction, [Plaintiff] has failed to manage
              the Accelerated Reader Program effectively. On several
              occasions this year students in her class have been seen
              wandering the building unsupervised. . . . In overall instruction,
              [Plaintiff’s] class continues to score at the bottom of the grades
              in her school, even though she has the smallest class for her
              grade level.

                     Finally, on at least two occasions, Ms. Watson has been
              warned that language that she used, as well as illustration in her
              conversation were inappropriate for the teacher lounge. These
              conversations contained sexually explicit language which was
              embarrassing to members of the staff seated nearby. Even
              though it was agreed after the first counseling session that the
              language would not reoccur, the same type of behavior was
              exhibited again in less than a year. . . .

               Plaintiff was informed that Taylor was seeking termination of her employment
and that she had thirty days to request a hearing on the various charges. Plaintiff did just that
and timely requested a hearing. She also informed the School Board that she was being
represented by an attorney with the Tennessee Education Association, Legal Services
Division.

              A Settlement Agreement (the “Agreement”) eventually was entered into
between Plaintiff and Taylor as the Director of Schools for the Bradley County School
System. That Agreement provides, in relevant part, as follows:

              (1)     [Plaintiff] will remain on an unpaid administrative leave
                      through January 10, 2003. During that . . . time, the
                      Bradley County School System will continue to pay the
                      premium for her health insurance coverage.

              (2)     [Plaintiff] will submit a resignation letter, effective
                      January 10, 2003.

              (3)     The charges brought against [Plaintiff] by [Taylor] will
                      be withdrawn and the charging letter will be removed

                                               -3-
                    from her personnel file. In addition, any documentation
                    in support of the allegations contained in Mr. Taylor’s
                    notice of charges will be removed from [Plaintiff’s]
                    personnel file and maintained in a separate file in the
                    central office or in a file maintained by the Bradley
                    County School System attorney.

                                        *   *     *

             (6)    If any inquiries are made concerning [Plaintiff] by
                    potential future employers, those inquiries will be
                    referred to the Director of Personnel for the Bradley
                    County School System. The Director of Personnel will
                    respond to any such inquiries by stating [Plaintiff’s]
                    name, position, dates of employment, and the fact that
                    she resigned as a teacher with the Bradley County School
                    System. The Director and other employees of the
                    personnel department will not make any comments to
                    potential future employers of [Plaintiff] regarding the
                    substance or merit of any charges that were brought
                    against her by Director Taylor. . . .

Although the Agreement was dated September 12, 2002, Plaintiff did not sign it until
December 3, 2002.

             For the most part, things remained calm until November of 2007. At that time,
the Bradley County School System was served with a subpoena from the criminal court in
Whitfield County, Georgia. This subpoena provides as follows:

                       SUBPOENA FOR THE PRODUCTION
                              OF DOCUMENTS

                     You are hereby required to be and appear at the next
             Grand Jury scheduled for the 29th day of November, 2007, at
             9:00 a.m. and bring with you any and all records regarding
             [Plaintiff] to include disciplinary records, all open and closed
             files, all inclusive.

                    In lieu of said court appearance the information may be
             given to Detective Brittany McArthur with the Whitfield County

                                            -4-
               Sheriff’s Office, by personal delivery, mail to 805 Professional
               Blvd., Dalton, GA 30722 . . . .

               THE INFORMATION REQUESTED IS TO BE USED IN
               A CRIMINAL INVESTIGATION. . . .

               After consulting legal counsel, Taylor submitted all of Plaintiff’s personnel
records to Detective McArthur on November 6, 2007. The documents that were submitted
included the various disciplinary and settlement documents discussed above. In the cover
letter enclosing the documents, Taylor stated that they were being provided “in response to
a Subpoena for the Production of Documents and in lieu of a court appearance before the
Grand Jury in Whitfield County, Georgia . . . .”

               On December 10, 2007, Taylor submitted a letter to Mr. Danny Hayes, the
Assistant Superintendent of the Whitfield County Schools in Dalton, Georgia. Taylor
informed Hayes that formal charges had been brought against Plaintiff but she resigned
before termination proceedings were complete. Taylor also stated that Plaintiff’s personnel
file and related documents had been sent to the Whitfield County Sheriff’s Office pursuant
to subpoena.

               On December 3, 2008, Plaintiff filed this lawsuit against the School Board,
Taylor, Yates, and Cofer (collectively “Defendants”). Plaintiff is and has been proceeding
pro se since the inception of this litigation. Although very difficult to follow, it appears that
Plaintiff asserted several causes of action. Initially, Plaintiff claimed that the charges brought
against her by Taylor and Cofer were false and defamatory. Plaintiff also asserted that the
Agreement provided that all charges and related information would be removed from her
personnel file, and that this information improperly was given to the State of Georgia.
According to the complaint:

               The plaintiff agreed to the terms of the resignation in 2002 and
               resigned. In 2007 [the Plaintiff obtained] employment in
               Georgia. During her employment in Georgia, Bradley County
               Schools and Bob Taylor sent all information on the plaintiff,
               including the multiple statements and charges created by
               Charlene Cofer that were not true, to Whitfield County, the
               plaintiff’s employer. . . . Ms. Watson lost her employment in
               Whitfield County as a result of this information being sent to
               Whitfield County Schools, and the plaintiff’s reputation and
               character were greatly tarnished, as the information about Ms.
               Watson was publicized in [the] Dalton Citizen and on local

                                               -5-
                television, and her teaching career and opportunity for income
                destroyed, for this information inferred that the plaintiff was a
                horrible teacher, an immoral person, and unfit to work with
                children. . . .

               Plaintiff maintained that Taylor failed to follow the policies and procedures set
forth in the School Board’s policy manual with respect to the information that had been
disseminated to Whitfield County, Georgia. Plaintiff did, however, acknowledge in the
complaint that she made “some mistakes” due to the fact that her husband, who also was
employed by the Bradley County School System, was having an affair with another “female
Bradley County teacher.” According to Plaintiff, her husband’s affair had been going on
since 1994 and was allowed to “blossom” by the school system because it failed to correct
the situation or otherwise intervene on Plaintiff’s behalf. Plaintiff added that there were
times when she “should not have been working with students due to the emotional trauma
caused by the behavior and mistreatment she endured from her husband, administrators, co-
workers, parents and students relating to this extramarital relationship that was acted out on
Bradley County school properties.”

              As a result of the alleged improper conduct, Plaintiff claimed Defendants
caused her to lose over $350,000 in income, plus an additional $600,000 in future income.
In addition to the lost income, Plaintiff sought $1,000,000 in additional unspecified
compensatory damages and $5,000,000 in punitive damages.

              Defendants answered the complaint and denied the pertinent allegations
contained therein. Defendants admitted that Plaintiff resigned her employment in 2002.
Defendants also asserted that Plaintiff’s claims were barred by the applicable statute of
limitations and that they were immune from suit pursuant to the provisions of the Tennessee
Governmental Tort Liability Act.1

              As this litigation progressed, Defendants subpoenaed Plaintiff for a deposition.
Although the subpoena was served on Plaintiff, she failed to appear at the deposition and
Defendants filed a petition seeking to have Plaintiff held in contempt and to have the case
dismissed for failure to prosecute.

             In November 2009, Defendants filed a motion for summary judgment that was
supported by Taylor’s affidavit as well as other documents. Defendants asserted that each
of them was entitled to judgment as a matter of law. Plaintiff opposed the motion.


       1
          Defendants also asserted defenses based on collateral estoppel and “ref jubicita”. Despite our
attempt to translate this Latin, we were unable to do so.

                                                  -6-
                Although we have not been provided a copy of the transcript from the hearing
on Defendants’ motion for summary judgment, a hearing was held. Approximately two days
after the hearing, Plaintiff filed an “Addendum to Chief Complaint” claiming Taylor’s
affidavit filed in support of the motion for summary judgment was defamatory. Plaintiff also
sought to add Defendants’ attorney as a defendant, claiming he also defamed her at the
hearing on the motion for summary judgment.

              Based on Plaintiff’s filing of the “Addendum to Chief Complaint,” Defendants
filed a “Rule 11 Motion to Impose Sanctions for Signature of Filing of Initial Lawsuit,
Amended Lawsuit and Addendum to Chief Complaint.” In this motion, Defendants sought
to have sanctions imposed upon Plaintiff for, among other things, filing frivolous documents
and seeking to add defense counsel as a party defendant. As a sanction for numerous alleged
violations of Tenn. R. Civ. P. 11, Defendants sought dismissal of the lawsuit as well as
payment of a minimum of $15,000 in attorney fees and costs.

             On April 1, 2010, the Trial Court entered an order declining to rule on the Rule
11 motion and dismissing Plaintiff’s complaint in its entirety. According to the Trial Court:

                     1.   Plaintiff’s causes of action in this case arose
              sometime around January of 2003 when she resigned from her
              teaching position within the Bradley County Board of
              Education.

                      2.      Under the Tennessee Governmental Tort Liability
              Act (“TGTLA”), as codified in T.C.A. § 29-20-305(b), a twelve
              (12) month Statutes (sic) of Limitations governs the claims
              brought by Plaintiff in this lawsuit against the Defendants who
              were acting in their official capacity at all times relevant to this
              lawsuit and during the time the allegations were made by
              Plaintiff in this lawsuit.

                    3.     At the latest, Plaintiff’s claims began to run for the
              purpose of the Statute of Limitations on or about January of
              2003, when she resigned from her teaching position within the
              Bradley County Board of Education.

                     4.    This lawsuit was not filed until December 3, 2008,
              nearly five (5) years after the expiration of the Statute of
              Limitations for Plaintiff’s claims in her Complaint and
              Amended Complaint.

                                              -7-
       5.    At the time Plaintiff’s Complaint was filed, the
Statute of Limitations against Defendants Charlene Cofer,
Robert Taylor, Joy Yates, and the Bradley County Board of
Education had already expired.

       6.     Even assuming that the correspondence sent to the
Whitfield County Sheriff’s Department by Mr. Taylor on
November 6, 2007, or the letter to Mr. Danny Hayes, Assistant
Superintendent of the Whitfield County Schools, on December
7, 2007, could somehow toll or re-open the Statute of
Limitations or Plaintiff’s right to file the instant lawsuit under
an equitable tolling argument, the Court finds that Mr. Taylor’s
conduct in sending this correspondence to these individuals was
performed in response to a court-ordered lawful subpoena.

       7.     Mr. Taylor’s conduct and actions in this regard
were performed as discretionary functions in his official
capacity as Director of the Bradley County Board of Education.

       8.     Under the TGTLA, and specifically, T.C.A. § 29-
2-205, Mr. Taylor is immune from this lawsuit because he was
at all times relevant to Plaintiff’s allegations performing a
discretionary function as Director of the Bradley County school
system.

       9.      Therefore, even if the Statute of Limitations could,
for arguments sake, be “tolled” under some form of equitable
tolling argument, or if the transmission of these letters in
November and December of 2007 were to somehow “re-open”
the case for an additional claim raised by the Plaintiff, this Court
finds that Mr. Taylor’s exercise of a discretionary function in
this regard does not remove the immunity and protection
afforded to him under the TGTLA in Section 29-3-205. Mr.
Taylor is therefore immune from liability for the claims brought
by Ms. Watson in this case.

       10.  Accordingly, Plaintiff’s claim that transmission or
correspondence by Mr. Taylor in late-2007 is “defamatory” or
somehow gives rise to an additional claim against Mr. Taylor or



                                -8-
              the Bradley County Board of Education, is without merit and
              dismissed accordingly.

                      11.    Plaintiff’s attempt to file an “Addendum to Chief
              Complaint” on January 22, 2010, is also dismissed because this
              filing was in violation of Tennessee Rules of Civil Procedure
              Rule 15.01, in that she failed to obtain leave of Court prior to
              filing these claims. This ruling makes the amendment a moot
              point, and the Court finds no merit to these claims as well.

                      12.    Insofar as the Motion for Rule 11 Sanctions is
              concerned, this Court has declined to rule specifically on this
              Motion, and will not make a definitive ruling on this Motion
              assuming Plaintiff does not file a Notice of Appeal within the
              thirty (30) day time-period for filing such a notice. If this case
              is appealed, Defendants shall have the right to raise their Motion
              for Rule 11 Sanctions on appeal.

                     13.     At this time, the Court finds that all of Plaintiff’s
              claims in this matter, including her initial Complaint, Amended
              Complaint, and Addendum to Chief Complaint, shall be
              dismissed in full with prejudice as to all Defendants, with costs
              taxed to Plaintiff. . . . (emphasis added)

               Plaintiff appeals claiming the Trial Court erred when it granted Defendants’
motion for summary judgment. Neither party raises an issue with respect to the Trial Court
not ruling on Defendants’ motion for Rule 11 sanctions, an issue which, unfortunately, we
find dispositive of this appeal.

                                         Discussion

              The Tennessee Rules of Appellate Procedure define an appeal as of right from
a final judgment as follows:

              In civil actions every final judgment entered by a trial court from
              which an appeal lies to the Supreme Court or Court of Appeals
              is appealable as of right. Except as otherwise permitted in Rule
              9 and in Rule 54.02 Tennessee Rules of Civil Procedure, if
              multiple parties or multiple claims for relief are involved in an
              action, any order that adjudicates fewer than all the claims or the

                                              -9-
               rights and liabilities of fewer than all the parties is not
               enforceable or appealable and is subject to revision at any time
               before entry of a final judgment adjudicating all the claims,
               rights, and liabilities of all parties.

Tenn. R. App. P. 3(a). The parties to this appeal have not filed an application for an
interlocutory appeal pursuant to Rules 9 or 10 of the Rules of Appellate Procedure, and the
order appealed from has not otherwise been made final pursuant to the applicable Rules of
Civil Procedure.

                A final judgment is “one that resolves all the issues in the case, ‘leaving
nothing else for the trial court to do.’” In re Estate of Henderson, 121 S.W.3d 643, 645
(Tenn. 2003) (quoting State ex rel. McAllister v. Goode, 968 S.W.2d 834, 840 (Tenn. Ct.
App. 1997)). “[A]ny trial court order that adjudicates fewer than all the claims or the rights
and liabilities of fewer than all the parties is not final or appealable as of right.” State ex rel.
Garrison v. Scobey, No. W2007-02367-C0A-R3-JV, 2008 WL 4648359, at *5 (Tenn. Ct.
App. Oct. 22, 2008). This Court does not have subject matter jurisdiction to adjudicate an
appeal if there is no final judgment. The Tennessee Supreme Court has recognized that
“[u]nless an appeal from an interlocutory order is provided by the rules or by statute,
appellate courts have jurisdiction over final judgments only.” Bayberry Assocs. v. Jones, 783
S.W.2d 553, 559 (Tenn. 1990). See also Ruff v. Raleigh Assembly of God Church, Inc., 241
S.W.3d 876, 877 at n.1 (Tenn. Ct. App. 2007).

              Tenn. R. Civ. P. 11 anticipates that proof may be required to resolve motions
filed pursuant to that Rule. Rule 11.03(2) & (3) provide as follows:

                      (2) Nature of Sanctions; Limitations. A sanction imposed
               for violation of this rule shall be limited to what is sufficient to
               deter repetition of such conduct or comparable conduct by
               others similarly situated.        Subject to the limitations in
               subparagraphs (a) and (b), the sanction may consist of, or
               include, directives of a nonmonetary nature, an order to pay a
               penalty into court, or, if imposed on motion and warranted for
               effective deterrence, an order directing payment to the movant
               of some or all of the reasonable attorneys’ fees and other
               expenses incurred as a direct result of the violation.

                      (a) Monetary sanctions may not be awarded against a
               represented party for a violation of subdivision 11.02(2).



                                               -10-
                     (b) Monetary sanctions may not be awarded on the
              court’s initiative unless the court issues its order to show cause
              before a voluntary dismissal or settlement of the claims made by
              or against the party which is, or whose attorneys are, to be
              sanctioned.

                     (3) Order. When imposing sanctions, the court shall
              describe the conduct determined to constitute a violation of this
              rule and explain the basis for the sanction imposed.

                If the Trial Court determines that Rule 11 has been violated and Defendants
are entitled to an award of attorney fees and costs, the Trial Court necessarily must hear proof
as to the amount of attorney fees and costs that were incurred by Defendants and what award
is reasonable. The Trial Court will have to make this determination with respect to each
document Defendants claim was filed in violation of Rule 11. As an appellate court, this
Court does not hear new evidence and is limited to what is contained in the record. It is not
the proper function of this Court to make the initial determination as to whether Plaintiff’s
conduct below violated Rule 11 and, if so, what is the appropriate remedy. Our role is
limited to a review of the determination made by the Trial Court. Cf. Hood v. Roadtec, Inc.,
785 S.W.2d 359, 364-65 (Tenn. Ct. App. 1989)(“As to the motion by the Defendants that we
impose sanctions upon the Plaintiffs and their counsel pursuant to Rule 11 of the Tennessee
Rules of Civil Procedure . . . we note that Rule 11 does not apply to the appellate courts.
Rule 1, Tennessee Rules of Civil Procedure.”). The Trial Court’s decision providing for this
Court to rule initially on Defendants’ Rule 11 motion was error.

               Because the Trial Court failed to Rule on Defendants’ Rule 11 motion and that
motion is still outstanding, there is no final judgment. Without a final judgment, we must
dismiss this appeal and remand the case to the Trial Court for resolution of that motion. All
other issues necessarily are pretermitted.

                                         Conclusion

              This appeal is dismissed for lack of a final judgment. This case is remanded
to the Bradley County Circuit Court for resolution of Defendants’ motion for Rule 11
sanctions and for further proceedings as necessary consistent with this Opinion. Costs on
appeal are taxed to the Appellant, Trecia G. Watson, and her surety, if any, for which
execution may issue, if necessary.

                                                     _________________________________
                                                     D. MICHAEL SWINEY, JUDGE

                                              -11-